DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Status
Applicant’s arguments, amendments and affidavit all dated 10/6/22 have been received and entered in the application. 
1, 47-50, 68, 76-77, 79-81, 111-123, and 125 are currently pending. 
Claims 1 and 68 are withdrawn as directed to non-elected inventions without travers in the response dated 5/5/21. 
Claims 47, and 125 are currently amended. 
Claims 47-50, 76-77, 79-81, and 111-125 are elected and examined on the merits
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-50, 76, 79-81, and 122-123, and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (Defining the role of the novel CD4+CD26high T cell subset in adoptive cancer immunotherapy (VAC11P.1001). The Journal of Immunology, Vol. 192, 1 Supplement 205.2 (2014), pages 1-2., cited on IDS dated 11/4/20, hereinafter Bailey) in view of Li et al (Comparison of anti-CD3 and anti-CD28 coated beads with soluble anti-CD3 for expanding human T cells: Differing impact on CD8 T cell phenotype on responsiveness to restimulation. Journal of Translational Medicine, Vol. 8 (2010) article 104., hereinafter Li) and Teschner et al (In vitro stimulation and expansion of human tumour-reactive CD8+ cytotoxic T lymphocytes by anti-CD3/CD28/CD137 magnetic beads. Scandinavian Journal of Immunology, Vol. 74, No. 2 (2011) pages 155-164., hereinafter Teschner).
Bailey discloses methods of treating melanoma using CD26high, CD4+ T cells (Abstract). Bailey explains that  IL-17 producing CD4+ T cells (Th17 cells) are highly useful in treating melanoma, but use of the polarizing cytokines required to generate Th17 cells is not yet approved for clinical use (Abstract). However, Th17 cells may be identified through high expression of CD26 (Abstract). Bailey discloses isolating and enriching CD26high, CD4+ T cells from peripheral blood (Abstract). The cells are then administered to melanoma-bearing mice (Abstract). Bailey explains that the CD26high, CD4+ T cells demonstrate significant antitumor activity (Abstract). 
Bailey does not disclose the T cells have been activated and expanded in culture. Bailey also does not disclose that at least 10% to 75% of the T cells administered are CD26high T cells, or that the cells are obtained through sorting, such as magnetic- or fluorescence-activated cell sorting (MACS and FACS, respectively). 
Li examines methods of expanding T cells while preserving their functional capabilities for therapeutic applications, such as cancer treatments (Abstract). Li explains that relatively few T cells may be obtained from blood or tissue and consequently, the cells need to be expanded prior to administration (Introduction). Li discloses obtaining a population of peripheral blood mononuclear cells (PBMCs) and culturing in the presence of anti-CD3/anti-CD28 coated beads, or soluble anti-CD3 for 21 days (Human leukocyte acquisition and purification, Monitoring T cell division and early expansion using CFSE labeled cells, Time course for T cell response to stimulation). Following stimulation, the cells are sorted via FACS for CD4+ or CD8+ expression (Monitoring T cell division and early expansion using CFSE labeled cells). Both anti- CD3/anti-CD28 coated beads, and soluble anti-CD3 stimulate expansion of CD4+ and CD8+ T cells (Time course for T cell response to stimulation, Discussion, Figs. 1-2). Li further suggests that the disclosed methods may be used to expand other T cells populations for targeted cancer applications (Discussion). 
As both Bailey and Li are directed to methods involving CD4+ T cells for cancer therapeutics, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references as Li teaches that T cells need to be expanded to obtain sufficient numbers for therapeutic applications. 
The combination does not disclose that the cells may be autologous. However, cells may only be obtained from xenogeneic, allogenic, or autologous sources. Therefore, it would be obvious to one of ordinary skill in the art to try using autologous CD26high T cells as a one of a finite number of identified, predictable cell sources, with a reasonable expectation that the autologous CD26high T cells could be used to treat cancers, such as melanoma. 
The combination also does not disclose that the ratio of beads to cells is between 1:5 and 1:25.
Teschner examines the activation and expansion of PBMC derived CD8+ T cells (Abstract). Teschner discloses obtaining a population of PBMCs, and sorting via flow cytometry (In vitro stimulation and expansion of PBMCs, In vitro stimulation and expansion of leukaemia-reactive CD8+ T cell clones, Flow cytometry analysis). The cells are then stimulated with beads coated with anti-CD3/anti-CD28 or anti-CD3/anti-CD28/anti-CD137 at various bead to cell ratios (In vitro stimulation and expansion of PBMCs, In vitro stimulation and expansion of tumour-reactive CD8+ T cells, In vitro stimulation and expansion of leukaemia-reactive CD8+ T cell clones). Teschner discloses that a bead to cell ratio of 1:5 results in the most efficient T cell expansion (Increased growth rate of tumour-reactive CD8+ CTLs when stimulated with CD3/CD28/CD137 beads). 
As both Li and Teschner are directed to methods of expanding T cells using anti-CD3 and anti-CD28 coated beads, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use the bead to cell ratio of 1:5 in the methods of Li, as Teschner teaches that it is the most efficient ratio for expansion of T cells. 
Claims 77, and 111-121 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Li and Teschner as applied to claims 47-50, 76, 79-81, 122-123 and 125 above, and in further view of Golubovskaya et al (Different subsets of T cells, memory, effector functions, and CAR-T immunotherapy. Cancers, Vol. 8, No. 3 (15 March 2016) https://doi.org/10.3390/cancers8030036., hereinafter Golubovskaya). 
The combination does not disclose that the CD26high T cells are genetically engineered, or that the CD26high T cells may be administered in conjunction with other therapies. 
Golubovskaya examines the differences in CD4+ T cells subsets for chimeric antigen receptor (CAR) T cell immunotherapy applications (Abstract). Golubovskaya explains that CAR-T therapy is effective against hematological malignancies and solid cancers (Introduction). Before treatment with CAR-T therapies, patients are preferably subjected to lymphodepletion using flurarabine and/or cyclophosphamide (Section 8). Golubovskaya further suggests that blocking immune checkpoints, such as programmed cell death protein 1, with antibodies or small molecules may increase the efficacy of CAR-T immunotherapy (Section 8, Fig. 6). Additionally, combining subsets of CD8+ CAR-T cells and CD4+ CAR-T cells results in a synergistic anti-tumor effect in vivo (Introduction). Golubovskaya discloses that additional markers, such as CD26, should be analyzed for selection of different T cell subsets, for more effective, personalized therapies (Section 9). 
As each of the references are directed to CD4+ T cells and uses thereof, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references for easy identification and isolation of Th17, CD26high, CD4+cells and subsequent effective anti-cancer therapy. 
Golubovskaya does explicitly disclose that the cells may be used for treating certain types of cancers. However, Golubovskaya explains that that that CAR-T therapy is effective against both hematological malignancies and solid cancers (Introduction). Thus, there is a suggestion present in Golubovskaya that CAR-T cells could be used to treat a variety of different cancer types.
Response to Arguments
Applicant’s arguments and affidavit dated 10/6/22 have been considered but are moot in part and not persuasive in part as explained in detail below.
 Claims 47-50, 76, 79-81, and 122-123, and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Li and Teschner. Claims 77, and 111-121 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Li, Teschner and Golubovskaya. 
Applicant argues that none of Bailey, Li nor Teschner disclose a bead to cell ratio of 1:5 (Response p9). Applicant argues that Teschner for PBMC derived T cells Teschner only discloses a ratio of 1:1 and 3:1; that the ratio of 1:5 is only disclosed for use with tumor-reactive CTLs (Response p9). 
In response, applicant appears to be interpreting the claims to require that the T cells are isolated from PBMCs and then directly incubated in the presence of the beads. However, the claims are not as limited as applicants are interpreting. Applicants have used the open transitional phrase “comprising”, which does not exclude additional, unrecited elements or methods steps. Therefore, so long as the T cells are derived from PBMCs and subsequently incubated with anti-CD3 beads, anti-CD28 beads, and or anti-ICOS beads, it is immaterial whether multiple rounds of antigen-dependent stimulation are performed. Consequently, the combination is deemed to obviate the claims as presented. 
Applicant further argues that Golubovskaya fails to cure the deficiencies noted in the combination of Bailey, Li and Teschner (Response p10). 
As noted above, the examiner disagrees that the combination fails to obviate the claims as presented. 
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARA D JOHNSON/Primary Examiner, Art Unit 1632